Citation Nr: 0015123	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to non service-connected pension benefits on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 18, 1971 to 
December 15, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to non service-connected 
pension benefits and determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a bilateral knee 
disorder and a left shoulder disorder.  

In the June 1997 rating decision, the RO also denied a claim 
of entitlement to service connection for a left ankle 
disorder and determined that new and material evidence had 
not been submitted to a reopen a claim of entitlement to 
service connection for a right shoulder disorder.  During a 
personal hearing conducted in October 1997, the appellant and 
his accredited representative indicated that he wished to 
withdraw his appeal to these issues.  Therefore, as the 
appellant has withdrawn his appeal regarding the issues of 
entitlement to service connection for a left ankle disorder 
and a right shoulder disorder, the Board will not address 
these matters further. 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. § 20.204 (1999).



FINDINGS OF FACT

1.  In an unappealed December 1989 rating decision, the RO 
denied claims of entitlement to service connection for a left 
knee disorder and left shoulder disorder.

2.  With respect to the claims of entitlement to service 
connection for a left knee disorder and left shoulder 
disorder, evidence submitted since the RO's December 1989 
decision does not bear directly and substantially upon the 
specific matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

3.  In an unappealed October 1990 rating decision, the RO 
denied a claim of entitlement to service connection for a 
right knee disorder.

4.  With respect to the claim of entitlement to service 
connection for a right knee disorder, evidence submitted 
since the RO's October 1990 decision does not bear directly 
and substantially upon the specific matter under 
consideration; is merely cumulative of previously submitted 
evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  The appellant did not serve on active duty for at least 
90 days during a period of war, nor was he discharged from 
service during a period of war because of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final December 1989 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  Evidence submitted since the RO's final December 1989 
rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for a 
left knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.1103.

3.  Evidence submitted since the RO's final October 1990 
rating decision is now new and material; thus, the 
appellant's claim of entitlement to service connection for a 
right knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.1103.

4.  The legal criteria for basic eligibility for non service- 
connected disability pension are not met.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen claims of entitlement to 
service connection for a bilateral knee disorder and a left 
shoulder disorder.  He is also seeking entitlement to non 
service-connected pension benefits on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2).  In the interest of clarity, 
the Board will first discuss the issue of whether new and 
material evidence has been submitted to reopen his claims of 
entitlement to service connection for a bilateral knee 
disorder and a left shoulder disorder.  The Board will then 
separately address the issue of entitlement to non service-
connected pension benefits on an extraschedular basis.


Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
bilateral knee disorder and a left shoulder disorder.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disorder or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that disorder or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the appellant was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (1999).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon induction into service, the appellant reported no 
history of back pain and no history of a painful or "trick" 
shoulder.  The appellant did, however, report a history of a 
"trick" or locked knee, which he had reportedly injured in 
a fall.  He stated that he experienced pain in his left knee 
in cold weather and that he had received treatment from a 
chiropractor.  Upon examination, his left knee was found to 
be "abnormal" with some crepitus noted by the examiner on 
flexion and extension.  

Service medical records reveal that during his first week of 
basic training, the appellant dislocated his left shoulder on 
two occasions.  At that time, the appellant reported that he 
had previously dislocated his left shoulder in 1967 while 
playing basketball, and again in 1968 during a football game.  
There appears to be some confusion in the clinical records, 
however, as the examiner then diagnosed the appellant with 
recurrent dislocation of the right shoulder.

Clinical notes dated in November 1971 also reveal that the 
appellant reported a history of a left knee injury in 1968 
after slipping on a slick pavement.  In a December 1971 
clinical note reveals that the appellant also reported a 
history of left knee pain precipitated by football injuries 
in 1968 and 1969.  The appellant indicated that his knee 
often gave out after walking long distances.  Physical 
examination of the appellant's left knee reportedly revealed 
vastus medial atrophy and subpatellar crepitus, and x-rays of 
the left knee revealed two loose bodies in the joint.  The 
appellant was diagnosed with osteochondritis dessicans of the 
left knee.  

In a report of Medical Board proceedings dated in December 
1971, the appellant was approved for separation from service 
based upon painful knees.  He was given a discharge diagnosis 
of osteochondritis dessicans that existed prior to service.  
In a report of physical examination conducted at discharge, 
an examiner also noted a diagnosis of osteochondritis 
dessicans of the left knee, as well as a diagnosis of 
recurrent dislocation of the left shoulder.  In a report of 
medical history, an examiner noted that the appellant's 
disabilities at discharge all existed prior to his entry into 
service.

In May 1973, the appellant filed a claim of entitlement to 
service connection for recurrent dislocation of his right 
shoulder and a defect in the cartilage of his left knee.  In 
support of his claim, the appellant submitted signed 
statement from a private physician in which the physician 
noted that the appellant had been under his care from 
December 1972 to March 1973.  The physician noted that the 
appellant had reported having this trouble since 1967.  The 
physician further noted that the appellant had reported 
dislocating his left shoulder in 1971 while in the service 
and that he had aggravated this condition in December 1971 
after he fell on ice.

In May 1973, the appellant also submitted statements from two 
other private physicians who had treated him in 1972 and 1973 
for pain and "possible torn cartilage" in his left knee.  
One physician noted that the appellant had reported a history 
of a left knee injury in the Army.

In a June 1973 rating decision, the RO denied the appellant's 
claims.  The RO determined that the appellant had been 
examiner ten days after his induction for a recurrent 
dislocation in his right shoulder, and that he had given a 
history two prior dislocations in 1967 and 1968.  The RO 
further determined that the appellant had also been diagnosed 
with chondritis dessicans of the left knee, which had been 
the result of a left knee injury in 1968.  The RO concluded 
that the appellant's left knee and right shoulder 
disabilities had preexisted service and were not aggravated 
by service. 

In November 1982, the appellant filed a claim of entitlement 
to service connection for a left shoulder disorder and to 
reopen his claim for a left knee disorder.  The appellant 
asserted that VA had erroneously considered his previously 
claim as a claim for a right shoulder disorder, when his 
dislocations had in fact been to his left shoulder.  The 
appellant also contended that his left knee and left shoulder 
disorders were incurred when he fell down some stairs in 
service.

In support of his claim, the appellant submitted VA hospital 
records revealing that he had been hospitalized from July 
1973 to August 1973 for the removal of a loose body from his 
left knee.  A VA discharge summary indicates that the 
appellant had reported a history of pain, swelling, and 
locking in his left knee since an injury in 1967.  The VA 
physician noted that the appellant's past history was 
otherwise noncontributory.

In a May 1983 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a shoulder disorder and 
a knee disorder.  Specifically, the RO determined that no new 
and material evidence had been submitted showing that the 
appellant's preexisting disorders had been aggravated by 
service.

In November 1989, the appellant filed to reopen his claims of 
entitlement to service connection for recurrent dislocation 
of the left shoulder and for defective cartilage of the left 
knee.  He also filed a claim of entitlement to service 
connection for bilateral weakness of the knees.

In a December 1989 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder on the basis that there was no 
evidence that his left shoulder disorder was incurred in or 
aggravated by service.  The RO also denied the appellant's 
claim of entitlement to service connection for a left knee 
disorder on the basis that it had preexisted service and was 
not aggravated by service.  The appellant was notified of 
these denials in a February 1990 letter from the RO.

In an October 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
right knee disorder.  The RO concluded that the appellant's 
right knee disorder had preexisted service and there was no 
evidence demonstrating that this disorder had been aggravated 
by service.  The appellant was notified of this denial in an 
October 1990 letter from the RO.

Newly submitted evidence

VA outpatient treatment records dated from 1992 to 1997 are 
of record and are essentially negative for any complaints or 
treatment related to the appellant's knees or left shoulder.

In February 1996, the appellant filed to reopen his claim of 
entitlement to service connection for a left knee disorder.  
In an April 1996 letter, the RO informed the appellant that 
service connection for this disorder, as well as a right knee 
disorder and left shoulder disorder, had been previously 
denied.  The RO advised the appellant that in order to reopen 
these claims, he must submit new and material evidence 
showing either the incurrence or aggravation of these 
disorders while in service.

In April 1996, the appellant was provided with a VA general 
medical examination.  The appellant reported his history of a 
left shoulder dislocation in 1971, but the VA examiner was 
unable to any find evidence of a previous dislocation.  X-
rays of the left shoulder revealed normal-appearing 
mineralization and alignment without fracture or osseous 
lesions.  The VA examiner noted that the appellant used a 
crutch under his left shoulder, but that he did not 
understand what purpose the crutch served as the appellant 
did not put his weight on it.  The VA examiner further noted 
that it was somewhat "perplexing" that the crutch would be 
under the same shoulder of which the appellant complained of 
pain.

During his April 1996 examination, the appellant also 
reported that he was unable to squat due to pain in the back 
of both thighs.  The VA examiner diagnosed the appellant with 
degenerative joint disease of both knees.  X-rays of the 
knees conducted later that day, however, were essentially 
negative, except for a "tiny" early posterior/inferior spur 
on the patella of the left knee.

In the August 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left 
shoulder disorder or for a bilateral knee disorder.  
Specifically, the RO found that the appellant had not 
submitted any evidence demonstrating that these disorders had 
been either incurred in or aggravated by service.

In December 1996, the appellant submitted his service 
personnel records.  These records, however, are negative for 
any information regarding the appellant's claimed 
disabilities.  In addition to these records, the appellant 
also submitted a copy of his separation examination, which 
was already of record.

In December 1996, the RO provided the appellant with several 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Appellants Affairs, in order 
to assist the appellant in obtaining any available pertinent 
treatment records.  The RO advised the appellant that the 
best evidence to reopen his claim would be statements from 
physicians who treated him for his claimed disabilities 
either during service or shortly following service.  There is 
no indication in the record that the appellant ever submitted 
these forms.

In October 1997, the appellant was provided with a personal 
hearing at the RO.  The appellant testified that he had 
injured his left shoulder in service when he fell down steps 
two weeks into basic training.  The appellant asserted that 
he had never had a left shoulder problem prior to service and 
that his in-service injury had been his first to his left 
shoulder.  He further testified that he had injured both of 
his knees during that same fall and that he did not have any 
history of knee injuries prior to his entry into service.  
The appellant also indicated that he received treatment for 
these disabilities when he underwent surgery at the VA 
Medical Center in 1973 and again in 1992 as part of a claim 
for Supplemental Security Income (SSI) Benefits.  The 
appellant clarified that he was not in receipt of Social 
Security disability benefits.

In December 1997, the appellant's accredited representative 
submitted a packet of medical records from Advocates for the 
Disabled, an organization that apparently assisted the 
appellant in obtaining SSI benefits.  These records consist 
primarily of psychiatric and psychological evaluations of the 
appellant.  Also included are several physical examinations, 
which appear to relate primarily to back and foot problems.  
Although there appear to be several general references to 
"multiple orthopedic problems", arthritis and problems in 
his lower extremities, these records appear to be negative 
for any specific findings related to the appellant's left 
shoulder or knees.

In March 1997, the appellant's accredited representative also 
submitted a packet of medical records from the Phoenix Health 
Care system.  Included in these records is a June 1997 
clinical note indicating a diagnosis of arthritis of the left 
leg with swelling and a history of left knee surgeries.

In January 2000, the RO issued a Supplemental Statement of 
the Case which continued to find that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder or a left shoulder disorder.  Specifically, the RO 
determined that the medical evidence submitted by the 
appellant since attempting to reopen his claims dated no 
earlier than 1991 and merely related to the recent status of 
his disorders.  The RO concluded that the appellant had 
continued to submit no evidence demonstrating that his right 
knee disorder had been incurred in service and no evidence 
demonstrating that his claimed left knee or left shoulder 
disorders had been aggravated by service.

Analysis

Finality

In December 1989, the RO denied the appellant's claims of 
entitlement to service connection for a left knee condition 
and a left shoulder condition.  In the October 1990 rating 
decision, the RO denied his claim of entitlement to service 
connection for a right knee condition.  These decisions were 
not appealed and became final one year after the issuance of 
notification of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; see also Evans, 9 Vet. App. at 285.  Therefore, in 
order to reopen these claims, new and material evidence must 
have since been submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

New and material evidence

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the appellant's claims of entitlement to service 
connection for left knee and right knee disorders and for a 
left shoulder disorder.

In the December 1989 rating decision, the RO continued its 
previous denial of the appellant's claims for left knee and 
left shoulder conditions, which had concluded that these 
disorders had preexisted service and that there was no 
evidence indicating that they had been aggravated by service.  
At the time of this decision, the evidence of record included 
the appellant's service medical records, statements from 
several private physicians dated in May 1973, VA hospital 
records dated from July 1973 to August 1973, and the 
appellant's own contentions that his left knee and left 
shoulder disorders had been incurred in and aggravated by 
service.  

Similarly, in the October 1990 rating decision, the RO denied 
the appellant's claim for a right knee condition on the basis 
that it had preexisted service and that there was no 
indication that it had been aggravated by service.  At that 
time, the evidence of record pertaining to this disability 
consisted of the appellant's service medical records, 
including the report of Medical Board proceedings in which he 
was discharged from service due to "painful knees", with a 
diagnosis of osteochondritis dessicans that preexisted 
service.

Since filing to reopen these claims, the appellant has 
submitted VA outpatient treatment records, as well as 
treatment records from the Advocates for the Disabled, and 
the Phoenix Health Care system.  He has also submitted his 
own contentions that these disabilities did not preexist 
service, but instead were initially incurred when he fell 
down stairs in service.

With respect to the appellant's treatment records, the Board 
notes that the bulk of the medical records submitted by the 
appellant do not address his claimed left and right knee 
disorders or his left shoulder disorder.  Rather, they allude 
only to general orthopedic problems and to the presence of 
arthritis somewhere in the appellant's left leg.  Because 
these treatment records do not specifically address the 
disabilities in question, and because they do not in any way 
demonstrate that the appellant's knee and/or left shoulder 
disabilities were either incurred in or aggravated by 
service, the Board finds that they do not bear directly and 
substantially upon the specific matter under consideration 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

The Board recognizes that the credibility of the appellant's 
statements must be presumed under Justus.  Thus, it will 
accept at face value his statement that he fell down steps 
during service, notwithstanding the fact that his service 
medical records do not mention that incident.  The Board 
believes, however, that his statement as to the alleged fall 
down steps during service to be virtually identical to a 
statement submitted by the appellant in November 1982.  Thus, 
the Board finds the veteran's recent statements to be 
essentially cumulative of previously submitted evidence.

Moreover, the RO's previous decisions denying service 
connection were based primarily on in-service medical 
determinations that the appellant's shoulder and knee 
disabilities preexisted service, in particular the report of 
Medical Board proceedings indicating that the appellant was 
discharged due to painful knees and osteochondritis dessicans 
that preexisted service, as well as the separation physical 
in which the appellant was diagnosed with recurrent 
dislocations of the left shoulder that preexisted service.  
As noted above, since filing to reopen his claims, the 
appellant has submitted no competent medical evidence 
demonstrating that his current disabilities were either 
incurred in or aggravated during service.  Although the 
appellant may believe that his knee and shoulder disabilities 
are related to the claimed fall down steps in service, lay 
persons are not considered competent to offer opinions on 
matters such as medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, the Board finds that the veteran's contentions are 
merely cumulative of previously submitted evidence, do not 
bear directly and substantially upon the specific matter 
under consideration; and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The Board notes that in April 1996, the appellant was 
provided with a VA general medical examination during which 
he was diagnosed with degenerative arthritis in his knees.  
However, the VA examiner did not find that this disease was 
either incurred in or aggravated by service.  In addition, 
the VA examiner, although noting that the appellant had 
dislocated his shoulder during service in 1971, did not 
provide a diagnosis of any current left shoulder disorder and 
did not in any way relate the appellant's claimed left 
shoulder disability to service.  Thus, the Board concludes 
that the report of the appellant's April 1996 VA examination 
does not bear directly and substantially upon the specific 
matter under consideration; is both cumulative and redundant 
of previously submitted evidence; and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In short, the appellant has submitted no additional competent 
medical evidence showing that his claimed left shoulder 
disorder or left and right knee disorders were either 
incurred in or aggravated during his military service.  The 
Board finds that the additional evidence which was submitted 
by the appellant as to these matters, consisting primarily of 
his own lay statements and recent medical treatment records 
which do not address the questions of incurrence or 
aggravation of the claimed disabilities during service, is 
merely cumulative of previously submitted evidence, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted.  The claims are not reopened 
and the benefits sought on appeal remain denied.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Additional Matter

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a). However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application. This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an 
application to reopen a claim and the 
Secretary is on notice of evidence which 
may prove to be new and material but has 
not been submitted with the application, 
the Secretary has a duty under section 
5103 to inform the claimant of the 
evidence that is "necessary to complete 
the application." 
	8 Vet. App. at 525.

By this decision, the Board again informs the appellant of 
the type of evidence needed to reopen his claims for service 
connection, specifically, competent medical evidence that his 
claimed conditions were either incurred in or aggravated by 
service.

Entitlement to non service-connected pension benefits on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).

The appellant is seeking entitlement to non service-connected 
pension benefits on an extraschedular basis.  In essence, he 
contends that he is totally disabled and unable to work due 
to his physical disabilities.

Non-service-connected disability pension may be paid to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. § 
1521(a) (West 1991); 38 C.F.R. §§ 3.3, 3.314(b) (1999).  A 
veteran meets the service requirements if he served in the 
active military, naval, or air service:

(1) For 90 days or more during a period 
of war;

(2) During a period of war and was 
discharged or released from such service 
for a service-connected disability or had 
at the time of separation from service a 
service-connected disability which would 
have warranted a discharge for 
disability;

(3) For a period of 90 consecutive days 
or more and such period began or ended 
during a period of war; or

(4) For an aggregate of 90 days or more 
and two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.314(b).

After reviewing the record, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for an award of non service-connected pension benefits.  The 
appellant's service records show that he had less than 90 
days of active service during the Vietnam War.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) [holding that a 
service department determination as to an individual's 
service shall be binding on the VA].  The appellant does not 
contend that he had additional or previous military service 
other than that reflected in this decision.  Because the 
appellant did not serve for a period of 90 days or more, as 
required under 38 C.F.R. § 3.314(b), the Board finds that he 
does not meet the basic eligibility requirements for non 
service-connected disability pension.

The Board recognizes that a veteran with less than 90 days of 
service is eligible for non service-connected disability 
pension if he was released from such service for a service-
connected disability or had at the time of separation from 
service a service-connected disability which would have 
warranted a discharge for disability.  However, the record in 
this case does not demonstrate that the appellant was 
discharged or released from service prior to the 90-day 
period because of a service-connected disability, or that he 
had a service-connected disability at the time of discharge 
that would have warranted a discharge for disability.  

As discussed in detail above, the appellant was honorably 
discharged for unsuitability due to conditions that existed 
prior to his entry into service and were not aggravated by 
active service, specifically, his knee and left shoulder 
disorders.  Although the appellant has sought service 
connection for these conditions, service connection was 
denied by the RO, and as discussed in detail above the 
appellant has failed to submit new and material evidence 
which is sufficient to reopen those claims.  Thus, the record 
does not reflect that the appellant was either discharged or 
released from service prior to the 90-day period because of a 
service-connected disability, or that he had a service-
connected disability at the time of discharge that would have 
warranted a discharge for disability. 

Since the requisite service is not shown, there is no need 
for the Board to determine whether the appellant meets the 
other eligibility requirements to establish pension benefits.

In summary, the record demonstrates that the appellant does 
not meet the legal criteria for basic eligibility for non 
service-connected disability pension.  In cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
left shoulder disorder is denied.

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
left knee disorder is denied.


New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
right knee disorder is denied.

Basic eligibility not having been established, the 
appellant's claim of entitlement to non service-connected 
pension benefits on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) is denied as a matter of law.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

